Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/006,004 is responsive to the amendments filed on 06/23/2022 in response to the Non-Final Rejection of 03/31/2022. Claims 7, 10, 17, and 20 have been cancelled. Claims 1-3, 11-13, and 21 have been amended, where claims 1, 11, and 21 are independent claims. Further, new claims 22-34 have been added.  Currently, claims 1-6,  8-9, 11-16, 18-19, and 21-34 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 06/23/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-6,  8-9, 11-16, 18-19, and 21-34 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to media playback with audio stream expansion features.
The closest prior art found was Millington et al. US 2019/0132692 A1 and Keyser-Allen et al. US 2017/0181113 Al, hereinafter referred to as Millington and Keyser-Allen, respectively,
 as noted in the last office action dated 03/31/2022.  In the filed amendments, the allowable subject matter of claim 7 has been incorporated into independent claim 1. Likewise, independent claims 11 and 21 also now contain similar features as recited in independent claim 1. In the context of expanding the audio content associated with the video content item to additional media devices, a presented user interface that indicates each candidate follower device now “includes an error message in response to determining that at least one device in the identified plurality of devices is not capable of being designated as the follower device” as recited in claims 1, 11, and 21. As such, the art of record (notably Millington and Keyser-Allen) do not teach and/or suggest either alone or in combination, the disclosed features related to the ‘error message’ when considering the claims as a whole.  Further, dependent claims 3 and 13 were made into independent claims which now include the allowable subject matter previously identified in the last office action. For e.g. claim 3 recites “identifying a group of candidate follower devices by determining whether each of the plurality of devices connected to the local area network is capable of being designated as the follower device is based at least in part on whether each device in the plurality of devices has a display screen”. The art of record (notably Millington and Keyser-Allen) also do not teach and/or suggest either alone or in combination, the above disclosed features when considering the claims as a whole. Further, new independent claim 34 similarly recites the subject matter of claims 3 and 13. Further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 12/11/2019). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-6,  8-9, 11-16, 18-19, and 21-34 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486